Citation Nr: 1748362	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ankylosing spondylitis. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1992 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied entitlement to the benefit currently sought on appeal.  The appeal was subsequently transferred to the RO in Huntington, West Virginia. 
In a September 2016 decision, the Board reopened and remanded the claim, requesting the RO schedule the Veteran for another VA examination and readjudicate his claims.  A VA examination was scheduled for February 2017; the Veteran failed to show.  Another VA examination was scheduled for May 2017; the Veteran canceled.  A Supplemental Statement of the Case was issued in May 2017 and the RO then returned the appeal to the Board. 

The Veteran has elected to proceed unrepresented.  See correspondence received from the Veteran on September 15, 2017.

For the reasons expressed below, this appeal is being REMANDED to the AOJ.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Review of the claims file indicates that the Veteran was scheduled for a VA examination of his back condition in February 2017; prior to the appointment, he submitted a statement indicating that he refused to attend an examination at the Martinsburg VAMC due to prior bad experience.  VA rescheduled the examination with a contract provider in May 2017; he contacted VA in late April to cancel.  In a letter received by VA on May 15, 2017, the Veteran noted that he received late notice of the exam and had already scheduled an appointment with a private physician.  He requested the contract exam be rescheduled if it was necessary for his claim.  

The Veteran claims to have a current diagnosis of ankylosing spondylitis (AS) based on examinations conducted by a private physician.  The Veteran's service treatment records indicate that his back symptoms at that time could have been early signs of AS, but it was ultimately diagnosed as sacroiliitis.   Another treatment record indicated that AS could be the progression of his sacroiliitis diagnosis.  Therefore, a medical opinion is required to determine whether AS is related to the back pain and diagnosis he received in service and whether it is a separate and ratable diagnosis from his already service-connected sacroiliitis. 
As it appears that the Veteran may have had good cause for failing to report for his VA examination and an opinion is required to make a decision as to his claim, he should be scheduled for an additional examination of his low back condition.  See 38 C.F.R. § 3.655 (2016).

The Veteran should also be afforded an opportunity to submit, or authorize VA to obtain, any additional medical treatment reports he would like considered in the adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit, or authorize VA to 
obtain on his behalf, any private or VA records of treatment for his back disability that he would like considered in the adjudication of his appeal. 

2. Arrange for the Veteran to undergo examination by 
a rheumatologist, on a fee basis (if possible).  

      The contents of the entire, electronic claims file, 
to include a complete copy of the Board's September 2016 REMAND must be made available to the rheumatologist, and such should be reviewed by the rheumatologist.

All indicated tests and studies should be accomplished (with all results made available to the requesting rheumatologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The rheumatologist should either diagnose or rule out a current ankylosing spondylitis disability.

If the rheumatologist determines that the Veteran has current ankylosing spondylitis, he or she should identify all joints and any other body systems affected.  

The rheumatologist should also provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's ankylosing spondylitis (or any other diagnosed spine condition) had its onset during service, or is otherwise medically related to service, to include symptoms noted therein.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, to include the Veteran's service treatment records; post-service VA examination reports; private rheumatology treatment records; and all lay assertions-to include the Veteran's assertion that his service-connected bilateral sacroiliitis with associated in-service symptoms represented an early manifestation of ankylosing spondylitis.  If this is in fact true, this should be clearly stated.

The examiner should also address whether it is at least as likely as not that the Veteran's service-connected sacroiliitis caused or aggravated any other spine disability, to include ankylosing spondylitis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

3. If the Veteran fails to report to the scheduled 
examination, obtain and associate with the claims file any  copy(ies) of any correspondence referencing the date and time of the examination-preferably,  the notice(s) of examination-sent to him by the pertinent medical facility. 

4. After completing the above and any other development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


